DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/22/21 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
	Two NPL documents (Notice of Publication for CN 110784765, 76 pages and Notice of Publication for DE 102019117592A1, 73 pages) were filed as foreign references with no listing in the IDS.

The information disclosure statement filed 7/22/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	One listed foreign patent document (#11) had no corresponding copy found in the file wrapper. Two listed NPL documents (#10 and #11) were listed with no copies found in the file wrapper.

Finally, there appear to be multiple minor informalities such as repeat or misclassified documents. Two listed U.S. patents (#5 and #8) were repeated and as a result struck through on the IDS. Four U.S. Patent Application numbers (#14-#17) were listed under U.S. patents. Six NPL references (#5, #7, #8, #9, #12 and #13) were mislabeled and listed under foreign patent documents.

Claim Objections
Claim 24 is objected to because of the following informalities:  on line 1, claim 24 depends on cancelled claim 23, as best understood by the Examiner, claim 24 should depend on the previous independent method claim 21. 
	Also, on line 2, as best understood by the Examiner, the phrase “within the second” is missing a word at the end, it should be “within the second projection plane”.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinharoy et al. (U.S. 2019/0197739), hereinafter Sinharoy.

Regarding claim 21, Sinharoy discloses a method, comprising: 
	receiving a first point value for a point cloud position in a first of a plurality of two-dimensional (2D) patches within a first projection plane (Sinharoy [0058]) generated from point cloud data (Sinharoy [0085]-[0086], [0062], [0143] and [0150]); and
	receiving a second point value for a point cloud position in a first of a plurality of two-dimensional (2D) patches within a second projection plane (Sinharoy [0058]) generated from the point cloud data (Sinharoy [0085]-[0086], [0062], [0143] and [0150]);
	determining whether a magnitude difference between the first and second point values is greater than a predetermined threshold value (Sinharoy [0086], [0143] and [0150]);
encoding the first patch within the first projection plane and the first patch within the second projection plane for the point in the point cloud including encoding the first and second point values for the point cloud position upon a determination that a magnitude difference between the first and second point values if greater than a predetermined threshold value (Sinharoy [0086]).

Regarding claim 24, Sinharoy discloses the method of claim 23, further comprising selecting one of the first patch within the first projection plane and the first patch within the second to be encoded for the pixel position upon a determination that a magnitude difference between the first and second point values is greater than a predetermined threshold value (Sinharoy [0086] and fig. 7, #720).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-12, 17-18 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sinharoy et al. (U.S. 2019/0197739), hereinafter Sinharoy in view of Budagavi et al. (U.S. 2018/0268570), hereinafter Budagavi.

Regarding claim 1, Sinharoy discloses an apparatus, comprising: 
	receive a first point value for a point cloud position in a first of a plurality of two-dimensional (2D) patches within a first projection plane generated from point cloud data (Sinharoy [0085]-[0086], [0062], [0143] and [0150]); and
	receive a second point value for the point cloud position in a first of a plurality of two-dimensional (2D) patches within a generated from the point cloud data ([0085]-[0086], [0062], [0143] and [0150]);
	determine whether a magnitude difference between the first and second point values is greater than a predetermined threshold value (Sinharoy [0086], [0143] and [0150]);
encode (Sinharoy [0085]) the first patch within the first projection plane and the first patch within the second projection plane for the point in the point cloud including encoding the first and second point values for the point cloud position upon a determination that a magnitude difference between the first and second point values if greater than a predetermined threshold value (Sinharoy [0086]).
The earliest provisional application 62/609716 of Sinharoy does not explicitly disclose one or more processors configured to carry out the limitations of the claim.
However, Budagavi teaches one or more processors configured to carry out the limitations of the claim (Budagavi [0050] and figs. 1-3);
	receive a first point value for a point cloud position in a first projection plane generated from point cloud data (Budagavi [0076] and [0047]); and
receive a second point value for the point cloud position in a second projection plane generated from the point cloud data (Budagavi [076] and [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sinharoy’s apparatus with the missing limitations as taught by Budagavi to improve coding efficiency by reducing storage and bandwidth requirements (Budagavi [0074]) through the use of a processor and instructions (Budagavi [0050]) and create an immersive rendered view by using different angles (Budagavi [0034]).
As shown above, all of the limitations are known, they can be applied to a known device such as a video encoder or decoder to yield a predictable result of improving coding efficiency and creating an immersive rendered view.

Regarding claims 4, Sinharoy in view of Budagavi teaches the apparatus of claim 1, wherein the one or more processors further to encode one of the first patch within the first projection plane and the first patch within the second projection plane upon a determination that a magnitude difference between the first and second point values is less than a predetermined threshold value (Sinharoy [0157]).

Regarding claim 5, Sinharoy in view of Budagavi teaches the apparatus of claim 1, further comprising input/output (Budagavi [0050]) to capture light source data (Budagavi [0068]).
The same analysis for claim 1 applies to the missing limitations of claim 5.

Regarding claim 6, Sinharoy in view of Budagavi teaches the apparatus of claim 5, wherein the one or more processors further to process the light source data (Budagavi [0068]) to generate metadata to be included with the point cloud data (Budagavi [0084]).
The same analysis for claim 1 applies to the missing limitations of claim 6.

Regarding claim 7, Sinharoy in view of Budagavi teaches the apparatus of claim 6, wherein the metadata comprises light source metadata including one or more light source parameters associated with the captured light source data (Budagavi [0068]).
The same analysis for claim 1 applies to the missing limitations of claim 7.

Regarding claim 8, Sinharoy in view of Budagavi teaches the apparatus of claim 7, wherein the metadata further comprises object metadata including information associated with one or more objects in the video bit stream (Budagavi [0107]).
The same analysis for claim 1 applies to the missing limitations of claim 8.

Regarding claim 9, Sinharoy in view of Budagavi teaches the apparatus of claim 1, further comprising a plurality of cameras to each provide a separate view image of an object (Budagavi [0064] and [0068]).
The same analysis for claim 1 applies to the missing limitations of claim 9.

Regarding claim 10, Sinharoy in view of Budagavi teaches the apparatus of claim 9, wherein the one or more processors further to determine a difference (Sinharoy [0076]) between a main image received from a first camera and a target image received from a second camera (Sinharoy [0076] and [0057]).

Regarding claim 11, Sinharoy in view of Budagavi teaches the apparatus of claim 10, wherein the one or more processors further to encode the main image and the difference between the main image and the target image (Sinharoy [0076] and [0063]).

Regarding claim 12, Sinharoy in view of Budagavi teaches the apparatus of claim 11, wherein the one or more processors further to combine the encoded the main image and the encoded difference for transmission (Sinharoy [0076] and [0063]).

	Regarding claim 17, Sinharoy in view of Budagavi teaches an apparatus, comprising: 
one or more processors (Budagavi [0050] and figs. 1-3) to: 
	receive a first point value for a point cloud position in a first of a plurality of two-dimensional (2D) patches within a first projection plane (Sinharoy [0058] and Budagavi [0076] and [0047]) generated from point cloud data (Sinharoy [0085]-[0086], [0062], [0143] and [0150] and Budagavi [0076] and [0047]); and
	receive a second point value for the point cloud position in a first of a plurality of 2D patches within a second projection plane generated from the point cloud data (Sinharoy [0085]-[0086], [0062], [0143] and [0150] and Budagavi [0076] and [0047]);
	determine whether a magnitude difference between the first and second point values is greater than a predetermined threshold value (Sinharoy [0086], [0143] and [0150]);
decode (Sinharoy [0085]) the first patch within the first projection plane and the first patch within the second projection plane for the point in the point cloud including decoding the first and second point values for the point cloud position upon a determination that a magnitude difference between the first and second point values if greater than a predetermined threshold value (Sinharoy [0086]).
See claim 1 analysis for missing limitations of claim 17 for which Budagavi was cited for.

Regarding claim 18, Sinharoy in view of Budagavi teaches the apparatus of claim 17, wherein the one or more processors further to: 
determine whether a pixel includes first and second point values (Sinharoy [0084]); and 
combine the first and the second point values for rendering upon a determination that the pixel includes the first and the second point values (Budagavi [0102] and [0110]).
See claim 1 analysis for missing limitations of claim 18 for which Budagavi was cited for.

Regarding claim 25, Sinharoy in view of Budagavi teaches at least one non-transitory computer readable medium having instructions stored thereon, which when executed by one or more processors, cause the processors to: 
	receive a first point value for a point cloud position in a first of a plurality of two-dimensional (2D) patches within a first projection plane (Sinharoy [0058] and Budagavi [0076] and [0047]) generated from point cloud data (Sinharoy [0085]-[0086], [0062], [0143] and [0150] and Budagavi [0076] and [0047]; and
	receive a second point value for a point cloud position in a first of a plurality of two-dimensional (2D) patches within a second projection plane (Sinharoy [0058] and Budagavi [0076] and [0047]) generated from the point cloud data (Sinharoy [0085]-[0086], [0062], [0143] and [0150] and Budagavi [0076] and [0047]);
	determine whether a magnitude difference between the first and second point values is greater than a predetermined threshold value (Sinharoy [0086], [0143] and [0150]);
encode the first and second projection planes for the point in the point cloud, including:
encoding the first patch within the first projection plane and the first patch within the second projection plane for the point in the point cloud, including encoding the first and second point values for the point cloud position upon a determination that a magnitude difference between the first and second point values if greater than a predetermined threshold value (Sinharoy [0086]).
See claim 1 analysis for the missing limitations of claim 25 for which Budagavi was cited for.

Regarding claim 26, Sinharoy in view of Budagavi teaches the computer readable medium of claim 21, wherein encoding the multiple lighting points comprises: 
determine whether a pixel position includes first and second point values (Sinharoy [0084]); and 
combine the first and the second point values for rendering upon a determination that a pixel position includes the first and the second point values (Budagavi [0102] and [0110]).
See claim 1 analysis for missing limitations of claim 26 for which Budagavi was cited for.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sinharoy in view of Budagavi as applied to claim 1 above, and further in view of Burley et al. (U.S. 2009/0027391), hereinafter Burley.

Regarding claim 13, Sinharoy in view of Budagavi teaches the apparatus of claim 1. Sinharoy does not explicitly disclose wherein the one or more processors further to encode an illumination map to provide illumination for a scene.
However, Burley teaches, wherein the one or more processors further to encode an illumination map to provide illumination for a scene (Burley [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Sinharoy in view of Budagavi with the missing limitations as taught by Burley to provide realism by simulating the effect of well-defined light sources on objects in a scene being rendered (Burley [0023]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of to providing realism by simulating the effect of well-defined light sources on objects in a scene being rendered.

Regarding claim 14, Sinharoy in view of Budagavi and Burley teaches the apparatus of claim 13, wherein the one or more processors further to model illumination conditions for the scene (Burley [0012]).
See claim 13 analysis for missing limitations of claim 14 for which Burley was cited for.

Regarding claim 15, Sinharoy in view of Budagavi and Burley teaches the apparatus of claim 14, wherein the one or more processors further to model illumination conditions for the scene using a discrete illumination environment map (Burley [0012]).
See claim 13 analysis for missing limitations of claim 15 for which Burley was cited for.

Regarding claim 16, Sinharoy in view of Budagavi and Burley teaches the apparatus of claim 14, wherein the one or more processors further to encode a discrete illumination environment map by performing an illumination texture encoding (Burley [0012] and claim 33).
See claim 13 analysis for missing limitations of claim 16 for which Burley was cited for.

Claims 19, 20, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sinharoy in view of Budagavi as applied to claim 18 above, and further in view of Lu et al. (U.S. 6785640), hereinafter Lu.

Regarding claim 19, Sinharoy in view of Budagavi teaches the apparatus of claim 18. Sinharoy does not explicitly disclose wherein the first and the second point values are combined using a weighted average based on relative positions.
However, Lu teaches, wherein the first and the second point values are combined using a weighted average based on relative positions (Lu col. 3, lines 56-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus taught by Sinharoy in view of Budagavi with the missing limitations as taught by Lu to improve rendering performance (Lu col. 3, lines 49-55).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of improving rendering performance.

Regarding claim 20, Sinharoy in view of Budagavi and Lu teaches the apparatus of claim 18, wherein the first and the second point values are combined using surface normal data (Lu col. 3, lines 56-62) included in the encoded video bit stream (Budagavi [0105]).
See claim 19 analysis for missing limitations of claim 20 for which Lu was cited for.

Regarding claim 27, Sinharoy in view of Budagavi and Lu teaches the computer readable medium of claim 26, wherein the first and the second point values are combined using a weighted average based on relative positions (Lu col. 3, lines 56-62).
See claim 19 analysis for missing limitations of claim 27 for which Lu was cited for.

Regarding claim 28, Sinharoy in view of Budagavi and Lu teaches the computer readable medium of claim 27, wherein the first and the second point values are combined using surface normal data (Lu col. 3, lines 56-62) included in the encoded video bit stream (Budagavi [0105]).
See claim 19 analysis for missing limitations of claim 28 for which Lu was cited for.

Response to Arguments
Applicant's arguments filed 5/11/22 in regards to the newly amended claims have been fully considered but they are not persuasive.

On pgs. 9-10 of the Applicant’s Response, the Applicant argues that Sinharoy and Budagavi do not teach the amended patch and magnitude limitations of amended claim 1.
The Examiner respectfully disagrees. After further consideration of the cited prior art and under the broadest reasonable interpretation of “projection plane”, Sinharoy discloses receiving a first/second point value for a point cloud position in a plurality of 2D patches ([0085] and [0062]) in a first/second projection plane ([0058]) generated from point cloud data ([0085]-[0086], [0062], [0143] and [0150]), comparing a magnitude difference between the points to a threshold and encoding/decoding the patches in each projection plane ([0085]) based on the difference ([0085]-[0086], [0062], [0143] and [0150]). Sinharoy discloses only using the point if the threshold is met ([0086], [0143] and [0150]). Furthermore, Sinharoy discloses "projection from a point cloud onto a plurality of planes (depth layers)" ([0062]) and determining attribute differences between two planes to avoid duplicate points ([0143] and [0150]). Moreover, Budagavi explicitly teaches projecting point clouds onto 2-D frames ([0076]) generated from point cloud data ([0076] and [0047]). Therefore, the combination of Sinharoy and Budagavi teaches the amended limitations of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhirkov et. al (U.S. 2003/0218606), which was cited in the Applicant’s IDS dated 7/22/21, discloses projection planes with multiple associated projection angles ([0515]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482